




To:    Keate Despain
From: Brian Bronson
Date:    January 28, 2015
Re:    Transition Agreement


Keate,


We discussed that your current position with Radisys Corporation (“Radisys”) is
being eliminated due to the organization changes with a termination date of
February 6, 2015 (“Transition Date”). This letter addresses the details and
terms of this transition.


Details and terms upon which this offer of severance is conditioned are as
follows:


•
Remain in your current role through the Transition Date.

•
You agree to remain actively at work and perform your work satisfactorily with
focus on the agreed to objectives to be defined between now and the Transition
Date.



As provided in your Amended and Restated Executive Severance Agreement dated
October 10, 2012 (the “Severance Agreement”), you will be provided with certain
benefits in exchange for your execution of the Release of Claims provided to
you, without revocation, and your compliance with the other terms and conditions
set forth in your Severance Agreement. Before signing the Release of Claims, you
are advised to consult an attorney. You may take 21 days from the last day of
your active employment to consider whether you wish to sign the Release of
Claims and receive your severance benefits. The “Effective Date” of your Release
of Claims will be the eighth calendar day after you sign and return it (the
“Effective Date”). Under your Severance Agreement, your severance benefits, if
you elect to receive such benefits, will be as follows:


•
Pursuant to Section 3.1(a) of your Severance Agreement, you will receive a
severance amount equal to six (6) months of base salary. This amount is $136,500
(i.e. 6 times your monthly base salary of $22,750). This amount will be paid out
in one lump sum (less tax and other applicable deductions). The severance check
is to be delivered to you directly and not direct deposited and will be
delivered within 5 days following the Effective Date of the Release of Claims.

•
Pursuant to Section 3.1(b) of your Severance Agreement, Radisys will pay the
COBRA premiums due for you and your currently enrolled dependents for an
additional six (6) months beginning March 2015.

•
You acknowledge that you will be forfeiting your rights to any 2015 variable pay
amounts. Radisys’ variable pay plans state that you are required to be an active
employee at the time of payout.



Additional details and terms upon which this offer of severance is conditioned
are as follows:
•
As outlined in your option agreements, you will have three months following the
Transition Date to exercise any vested but unexercised stock options. At the end
of the three-month period, you forfeit the ability to exercise vested stock
options. Any unvested restricted stock units (RSU’s) will be forfeited and
cancelled as of the Transition Date. You may at any time sell the shares of
Radisys common stock received when the RSU’s vested. There is no term on shares
received upon vesting of RSU’s and therefore no expiration date. Vested RSU’s
shares can be sold at any time.

•
If requested, you will enter into a consulting agreement pursuant to which
Radisys will retain the services of your consulting business. Any such
consulting agreement will (i) provide for payments not to exceed $38,500 for
sixteen (16) weeks of consulting services (not to exceed 8 hours of services per
week), (ii) specify certain objectives and deliverables (which may include
managing the remaining Nokia hardware business that reports to Mac Lavier) and
(iii) include such other terms and conditions as may be approved by the Radisys
Board of Directors (or appropriate committee thereof).

•
You are reminded that you have signed an Employee Agreement that is in effect
for a period of one year from the Transition Date, which restricts employment
with direct Radisys competitors. If you consider employment opportunities that
may be considered a Radisys competitor, you must have agreement from Radisys
prior to accepting employment.

•
Radisys will reimburse you for the cost of up to $5,000 for eligible
outplacement services upon presentation of acceptable documentation.



Please sign this agreement to acknowledge and agree to the above details and
terms.








--------------------------------------------------------------------------------












/s/ Keate Despain
 
 
January 28, 2015
Keate Despain
 
 
Date





